Citation Nr: 0809385	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-21 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  His decorations include the Vietnam Service Medal. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2008, the veteran, sitting at the Providence, 
Rhode Island RO, testified during a hearing, via video 
conference, conducted with the undersigned sitting at the 
Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has bilateral lower extremity 
peripheral neuropathy as a result of exposure to herbicides 
while serving on active duty in the United States Army in the 
Republic of Vietnam.  The veteran has verified service in 
Vietnam from November 1965 to November 1966.

Initially, the Board notes that while the veteran contends he 
has bilateral lower extremity peripheral neuropathy as a 
result of exposure to herbicides, the United States Court of 
Appeals for the Federal Circuit has held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability (such as those 
associated with herbicide exposure), the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, the 
Board must not only determine whether the veteran had a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 C.F.R. § 3.309(e) (2007), but also must 
determine whether such disability was the result of active 
service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has submitted competent medical 
evidence showing current lower extremity peripheral 
neuropathy.  For example, in a November 2003 letter the 
veteran's private neurologist writes that the veteran has a 
longstanding (more than ten years) polyneuropathy, with 
painful features, that is primarily sensory involving the 
small fibers and also the larger fibers.  The veteran 
contends that his current lower extremity peripheral 
neuropathy is the result of his exposure to herbicides.  The 
veteran's service treatment records do not show lower 
extremity peripheral neuropathy during service, but they do 
show multiple in-service complaints of foot pain that were 
given orthopedic diagnoses.  At his personal hearing, the 
veteran testified that symptoms he attributes to peripheral 
neuropathy, namely a burning sensation in his feet, began 
within 3 months after his discharge from service.  

The veteran was afforded a VA general medical examination in 
June 2005; however, the Board cannot discern what opinion, if 
any, is offered by the examiner.  The examiner states that 
the veteran was in Vietnam when herbicides were being used 
and "[t]hat being the case I suppose he fits the criteria 
for service connected disability due to herbicide exposure."  
It is unclear if the examiner is offering an opinion that the 
veteran's lower extremity peripheral neuropathy is related to 
his exposure to herbicides, or whether the examiner is 
stating that the veteran appears to meet the legal criteria 
for presumptive service connection based on exposure to 
herbicides - it appears to be the latter.  Importantly, there 
are no reasons and bases offered to support an opinion that 
the veteran's lower extremity peripheral neuropathy is 
related to exposure to herbicides.  The Board finds the 
examiner's report to be inadequate. 

The Board is of the opinion that another VA examination is in 
order as the veteran has submitted evidence showing that an 
in-service event may be related to current bilateral lower 
extremity peripheral neuropathy, and there is insufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the veteran should be scheduled 
for an appropriate neurological examination to determine the 
nature and etiology of bilateral lower extremity peripheral 
neuropathy.  

Turning to another matter, at the veteran's personal hearing 
he stated that he had been receiving on-going treatment at 
the Providence VA Medical Center (VAMC) for bilateral lower 
extremity peripheral neuropathy.  Any relevant, outstanding 
VA treatment records from that facility should be obtained.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements (see 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The claims file does not 
reflect that the veteran was given notice as required by this 
decision.  The AMC/RO should ensure that all notice as 
required by the VCAA and Dingess/Hartman is completed.    

Also, an August 1995 University of Massachusetts neurology 
clinic report noted that the veteran had an extensive workup 
for polyneuropathy, including electromyograph, bloodwork, 
muscle and nerve biopsy, and CSF testing performed mostly at 
Beth Israel Hospital in 1992.  It does not appear that all of 
the records from Beth Israel Hospital are in the veteran's 
claims file, and the veteran has not submitted proper 
authorization for VA to obtain these records.  The veteran 
should be asked to submit proper authorization for VA to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, its implementing regulations, 
and interpretative precedent Court 
decisions including Dingess/Hartman, 19 
Vet. App. 473 (2006).  A VCAA compliant 
notification letter should be issued for 
the veteran's claim for entitlement to 
service connection, to include as 
secondary to herbicide exposure.  

The veteran should also be requested to 
provide proper authorization for VA to 
obtain relevant private medical records 
from Beth Israel Hospital.  The veteran 
and his representative should have the 
opportunity to respond.

2.  Relevant, outstanding medical records 
from the Providence VAMC should be 
obtained and associated with the claims 
file.

3.  After any outstanding records have 
been associated with the claims folder, 
but whether or not records are obtained, 
the veteran should be scheduled for a VA 
neurological examination to determine the 
nature and etiology of bilateral lower 
extremity peripheral neuropathy.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.

The examiner should provide an opinion as 
to whether the veteran currently has 
bilateral lower extremity peripheral 
neuropathy, that is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) attributable to the veteran's 
service, to include exposure to 
herbicides.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



